      Case 1:19-cv-08539-DLC Document 15 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SOLOMON BAKER-PAUL,                     :
                                         :
                          Plaintiff,     :            19cv8539(DLC)
                -v-                      :
                                         :                 ORDER
 ROBERT L. WILKIE and THE SECRETARY OF :
 VETERANS AFFAIRS,                       :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on September 13, 2019.         An Order

dated January 10, 2020, scheduled an initial pretrial conference

for May 8, 2020 at 11:00 am.     An Order of April 27 converted the

May 8 conference to a telephonic proceeding.        It is hereby

     ORDERED that the May 8 conference will take place by Skype

for Business videoconference.     To access the conference, paste

the following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/09HLCQUU.

     To use this link, you may need to download software to use

Skype’s videoconferencing features. 1     Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.         Users who



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
      Case 1:19-cv-08539-DLC Document 15 Filed 05/06/20 Page 2 of 3



do not have an Office 365 account may use the “Join as Guest”

option.   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Skype for Business.    For further instructions concerning Skype

for Business and general guidelines for participation in video

and teleconferencing, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020. 2         Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

     Call-in number: 917-933-2166




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

                                    2
         Case 1:19-cv-08539-DLC Document 15 Filed 05/06/20 Page 3 of 3



    Conference ID: 227300172

Dated:       New York, New York
             May 6, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
